Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
Response to Amendment
The amendment filed on 11/22/2022 has been entered. Claims 1, 6, 9, 14 and 16 are amended. Claims 1,2, 4-10, 12 -14 and 16-20 are pending.
Response to Arguments 
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 16, and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated  by Adachi US20040100598A1
Regarding claim 1, Adachi discloses a display system (fig. 16, [0014]) comprising:
a housing (outer housing, fig. 22, [0237], [0238]);
a display device (fig. 22) disposed in the housing (outer housing, fig. 22), wherein the display device (fig. 22) generates an image ([0238]) on a projection surface (703) of the display device (fig. 22);
a mirror element (702, 703) cooperating with the display device (fig. 22, [0238]), wherein the mirror element (702, 703) includes:
a rotator cell (400, [0070], [0074] as per fig 16) cooperating with the display device (fig. 22, [0238]), wherein the rotator cell (400) includes a first substrate (401) and an opposing substrate (402),
a first reflective polarizer (301) directly joined to the first substrate (401) of the rotator cell (400);  (as per fig 16)
a second reflective polarizer (300) directly joined to the second substrate (402) of the rotator cell (400); (as per fig 16)
an active polarizing cell (600) (fig 16) cooperating with the rotator cell (400)([0095]), the active polarizing cell (600) having a first substrate (601) and an opposing second substrate (602), and
a first optical bonding layer (transparent adhesive 301, [0113]) formed of an optically clear adhesive ([0113]) positioned between and cooperating with the rotator cell (400) and the active polarizing cell (600) to maintain a planar relationship (see fig. 16) between the rotator cell ( 400) and the active polarizing cell (600), the first optical bonding layer directly joined to both the first substrate (401) of the rotator cell (400) and the second substrate (602) of the active polarizing cell (600); and
a lens (1401, fig. 23)) cooperating with the mirror element (702, 703).
Regarding claim 5, Adachi discloses the display system of claim 1, wherein a polyimide rubbing layer ([0148]) is applied to portions of the first substrate (401) and the opposing second substrate (402) of the rotator cell ( 400) cooperating with the liquid crystal layer (407) to reduce degeneracy of the liquid crystal layer ([0148]).
Regarding claim 16, Adachi discloses a mirror element (702, 703) for use with a display device (fig. 22) that generates an image on a projection surface (703) of the display device (fig. 22) of an electronic mirror (702, 703) comprising:
a rotator cell (400, [0070], [0074]) cooperating with the display device (fig. 22, [0238]), wherein the rotator cell ( 400) includes a first substrate (401) and an opposing substrate (402),
a first reflective polarizer (301) directly joined to the first substrate (401) of the rotator cell ( 400);
a second reflective polarizer (300) directly joined to the second substrate (402) of the rotator cell (400);
an active polarizing cell (600) cooperating with the rotator cell (400)([0095]), the active polarizing cell (600) having a first substrate (601) and an opposing second substrate (602), and
a first optical bonding layer (transparent adhesive 301, [0113]) directly joined to the first substrate (401) of the rotator cell ( 400) and the second substrate (602) of the active polarizing cell (600), the first optical bonding layer (transparent adhesive 301, [0113]) configured to maintain a planar relationship (see fig. 16) between the rotator cell (400) and the active polarizing cell (600).
Regarding claim 19, Adachi discloses the mirror element of claim 16, wherein a polyimide rubbing layer ([0148]) is applied to portions of the first substrate (401) and the opposing second substrate (402) of the rotator cell (400) cooperating with the liquid crystal layer (407) to reduce degeneracy of the liquid crystal layer ([0148]).
 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7-10, 12, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi US20040100598A1 in view of Cammenga US20190163013A1. 

Regarding claim 2, Adachi teaches the display system of claim 1, however Adachi does not explicitly disclose wherein the rotator cell further comprises a liquid crystal layer provided between and cooperating with the first substrate) and opposing second substrate.
 Cammenga teaches wherein the rotator cell (34) further comprises: a liquid crystal layer (58) provided between and cooperating with the first substrate (42) and opposing second substrate (50)([0025]) for the purposes of providing a display which is switchable between reflective and display states thereby combining the reflective device and the display ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Adachi with the rotator cell of Cammenga for the purposes of providing a display which is switchable between reflective and display states thereby combining the reflective device and the display ([0003]).
Regarding claim 4, Adachi and Cammenga teach the display system of claim 2, Cammenga further teaches wherein the liquid crystal layer (58) of the rotator cell (34) includes a plurality of pixels arranged in a row and column format on a thin film arrangement ([0038]) disposed between the first substrate (42) and opposing second substrate (50) of the rotator cell (34).
Regarding claim 7, Adachi teaches the display system of claim 1, however does not explicitly disclose further comprising a second optical bonding layer cooperating with the active polarizing cell and the lens to maintain a planar relationship between the active polarizing cell and the lens.
Cammenga further teaches further comprising a second optical bonding layer ([0031]) cooperating with the active polarizing cell (26) and the lens (18) to maintain a planar relationship between the active polarizing cell (26) and the lens (18) for the purposes of providing a display which is switchable between reflective and display states thereby combining the reflective device and the display ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Adachi with the rotator cell of Cammenga for the purposes of providing a display which is switchable between reflective and display states thereby combining the reflective device and the display ([0003]).
Regarding claim 8, Adachi and Cammenga teach the display system of claim 7, Adachi further teaches wherein the second optical bonding layer  ([0113]) is formed of an optically clear adhesive ([0113]).
Regarding claim 9, Adachi teaches an electronic mirror (fig. 16, [0014]) comprising:
a housing (outer housing, fig. 22, [0237], [0238]);
a display device (fig. 22) disposed in the housing (outer housing, fig. 22), wherein the display device (fig. 22) generates an image ([0238]) on a projection surface (703) of the display device (fig. 22);
a mirror element (702, 703) cooperating with the display device (fig. 22, [0238]), wherein the mirror element (702, 703) includes:
a rotator cell ( 400, [0070], [0074]) cooperating with the display device (fig. 22, [0238]), wherein the rotator cell (400) includes a first substrate (401) and an opposing substrate (402),
a first reflective polarizer (301) joined to the first substrate (401) of the rotator cell (400);
a second reflective polarizer (300) joined to the second substrate (402) of the rotator cell ( 400);
an active polarizing cell (600) cooperating with the rotator cell (400)([0095]), the active polarizing cell (600) having a first substrate (601) and an opposing second substrate (602), and
a first optical bonding layer (transparent adhesive 301, [0113]) formed of an optically clear adhesive ([0113]) positioned between and cooperating with the rotator cell ( 400) and the active polarizing cell (600) to maintain a planar relationship (see fig. 16) between the rotator cell (400) and the active polarizing cell (600), the first optical bonding layer directly joined to both the first substrate (401) of the rotator cell (400) and the second substrate (602) of the active polarizing cell (600); and
a lens (1401, fig. 23)) cooperating with the mirror element (702, 703).
Adachi does not explicitly disclose wherein a second optical bonding layer is positioned between and cooperates with the active polarizing cell and the lens to maintain a planar relationship between the active polarizing cell and the lens, the second optical bonding layer directly joined to both the first substrate of the rotator cell and the lens.
Cammenga teaches wherein a second optical bonding layer ([0031]) is positioned between and cooperates with the active polarizing cell (26) and the lens (18) to maintain a planar relationship between the active polarizing cell (26) and the lens (18), the second optical bonding layer ([0031]) directly joined to both the first substrate of the rotator cell (34) and the lens (18) for the purposes of providing a display which is switchable between reflective and display states thereby combining the reflective device and the display ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Adachi with the rotator cell of Cammenga for the purposes of providing a display which is switchable between reflective and display states thereby combining the reflective device and the display ([0003]).
Regarding claim 10, Adachi and Cammenga teach the electronic mirror of claim 9, Cammenga further teaches wherein the rotator cell (34) further comprises: a liquid crystal layer (58) provided between and cooperating with the first substrate (42) and opposing second substrate (50)([0025]).
Regarding claim 12, Adachi and Cammenga teach the electronic mirror of claim 10, Cammenga further teaches wherein the liquid crystal layer (58) of the rotator cell (34) includes a plurality of pixels arranged in a row and column format on a thin film arrangement ([0038]) disposed between the first substrate (42) and opposing second substrate (50) of the rotator cell (34).
Regarding claim 13, Adachi and Cammenga teach the electronic mirror of claim 9, Adachi further teaches wherein a polyimide rubbing layer ([0148]) is applied to portions of the first substrate (401) and the opposing second substrate (402) of the rotator cell ( 400) cooperating with the liquid crystal layer (407) to reduce degeneracy of the liquid crystal layer ([0148]).
Regarding claim 17, Adachi teaches the mirror element of claim 16, however does not explicitly disclose wherein the rotator cell further comprises a liquid crystal layer provided between and cooperating with the first substrate of the rotator cell and the opposing second substrate of the rotator cell, wherein the liquid crystal layer includes a plurality of pixels arranged in a row and column format on a thin film arrangement disposed between the first substrate and opposing second substrate of the rotator cell.
Cammenga further teaches wherein the rotator cell (34) further comprises a liquid crystal layer (58) provided between and cooperating with the first substrate (42) of the rotator cell (34) and the opposing second substrate (50) of the rotator cell (34), wherein the liquid crystal layer (58) includes a plurality of pixels arranged in a row and column format on a thin film arrangement ([0038]) disposed between the first substrate (42) and opposing second substrate (50) of the rotator cell (34) for the purposes of providing a display which is switchable between reflective and display states thereby combining the reflective device and the display ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Adachi with the rotator cell of Cammenga for the purposes of providing a display which is switchable between reflective and display states thereby combining the reflective device and the display ([0003]).
Regarding claim 20, Adachi teaches the mirror element of claim 16, however does not explicitly disclose wherein the mirror element further comprises a lens, wherein a second optical bonding layer is positioned between and cooperates with the active polarizing cell and the lens to maintain a planar relationship between the active polarizing cell and the lens.
Cammenga further teaches wherein the mirror element further comprises a lens (18), wherein a second optical bonding layer ([0031]) is positioned between and cooperates with the active polarizing cell (26) and the lens (18) to maintain a planar relationship between the active polarizing cell (26) and the lens (18) for the purposes of providing a display which is switchable between reflective and display states thereby combining the reflective device and the display ([0003]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Adachi with the rotator cell of Cammenga for the purposes of providing a display which is switchable between reflective and display states thereby combining the reflective device and the display ([0003]).
 
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi US20040100598A1 in further view of Hsieh US20130258252A1.
Regarding claim 6, Adachi teaches the display system of claim 1, however does not explicitly disclose wherein the active polarizing cell further comprises a guest-host dichroic dye liquid crystal layer provided between and cooperating with the first substrate and opposing second substrate
Hsieh further teaches the active polarizing cell (30) further comprises a guest-host dichroic dye liquid crystal layer ([0034]) provided between and cooperating with the first substrate (10) and opposing second substrate (20) for the purpose of increasing light absorption ability of polymer network liquid crystals ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Adachi with the active polarizing cell of Hsieh for the purpose of increasing light absorption ability of polymer network liquid crystals ([0009]).
Regarding claim 18, Adachi teaches the mirror element of claim 16, however does not explicitly disclose wherein the active polarizing cell further comprises a guest-host dichroic dye liquid crystal layer provided between and cooperating with the first substrate of the active polarizing cell and opposing second substrate of the active polarizing cell.
Hsieh further teaches the active polarizing cell (30) further comprises a guest-host dichroic dye liquid crystal layer ([0034]) provided between and cooperating with the first substrate (10) of the active polarizing cell and opposing second substrate (20) of the active polarizing cell for the purpose of increasing light absorption ability of polymer network liquid crystals ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Adachi with the active polarizing cell of Hsieh for the purpose of increasing light absorption ability of polymer network liquid crystals ([0009]).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi US20040100598A1 in view of Cammenga US20190163013A1 in further view of Hsieh US20130258252A1.
Regarding claim 14, Adachi and Cammenga teach the electronic mirror of claim 9, however Adachi and Cammenga do not explicitly disclose the active polarizing cell further comprises a guest-host dichroic dye liquid crystal layer provided between and cooperating with the first substrate and the opposing second substrate.
Hsieh further teaches the active polarizing cell (30) further comprises a guest-host dichroic dye liquid crystal layer ([0034]) provided between and cooperating with the first substrate (10) and opposing second substrate (20) for the purpose of increasing light absorption ability of polymer network liquid crystals ([0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display apparatus of Adachi with the active polarizing cell of Hsieh for the purpose of increasing light absorption ability of polymer network liquid crystals ([0009])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNES DOBROWOLSKI whose telephone number is (571)272-7650. The examiner can normally be reached M-Th 7 am -11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGNES DOBROWOLSKI/Examiner, Art Unit 2871                                                                        

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871